—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon review of the record, we find that there was substantial evidence to support the Board’s conclusion that claimant voluntarily left his position as a childcare worker without good cause for noncompelling reasons. Claimant admitted that he stayed away from work and failed to attend a planned meeting with his supervisor because he had heard through indirect sources that his supervisor was unhappy with his job performance. Claimant was never threatened with discharge, however, and the Board rationally concluded in this case that a belief that one may be fired does not constitute good cause to leave one’s employment.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.